Citation Nr: 0335684	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-04 130 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
left ankle scar. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Johnston, Counsel  


INTRODUCTION
The veteran had active military duty from August 1941 to June 
1945.  For service as a rifleman in the Pacific Theater 
during World War II, he received the Combat Infantryman 
Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied a compensable evaluation for a 
left ankle scar.  The case is not ready for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his April 2002 substantive appeal, the veteran requested a 
Travel Board hearing.  In May 2002, he specified that he 
wanted a Board Videoconference hearing in San Antonio.  In 
September 2002, the RO certified the veteran's appeal to the 
Board before the conduct of a Board Videoconference hearing 
was conducted, and indicated a "BVA hearing request 
pending."  There is documentation on file indicating that 
the veteran was notified of Board Videoconference hearings to 
be conducted in February and April 2003, but no such hearing 
was conducted, and there is no indication that the veteran 
withdrew his request for such hearing.  This matter should be 
clarified.  38 C.F.R. § 20.700(a)(e) (2003).  

In March 2003, the local representative in San Antonio faxed 
two copies of a handwritten statement from the veteran with a 
cover sheet that checked "urgent" and which stated that the 
veteran "wishes to drop his appeal."  The national 
representative at the Board did not acknowledge this 
communication and simply appended an argument supporting the 
veteran's appeal.  This matter bears clarification.  

In deciding the veteran's claim for an increased evaluation, 
the RO applied and discussed schedular criteria for 
evaluating scars in statements of the case issued in March 
and June 2002, which was later superceded by new criteria in 
August 2002.  If the veteran wishes to continue his appeal, 
the pending claim must be addressed with reference to this 
new criteria at 38 C.F.R. § 4.118 (2003).   

For these reasons the case is REMANDED for the following:

1.  The RO should contact the veteran and 
determine if he wishes to continue his 
appeal, and if so, whether he wishes to 
testify at a Travel or Videoconference 
Board hearing.  If he wishes to continue 
his appeal and wants a hearing, one 
should be scheduled for him and he should 
be so notified.  If the appeal continues, 
the RO should also ensure that the duties 
to assist and notify under VCAA have been 
satisfied and any additional development 
indicated should be conducted.  Any 
notice to the veteran with respect to 
development of evidence must be 
consistent with Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 Fed. 3rd 1334 (Fed. Cir. 2003). 

2.  If the appeal continues, the RO 
should again address the issue presented 
on appeal.  If the decision is not to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
which addresses compliance with VCAA, and 
any additional evidence collected on 
remand, and which includes recitation and 
consideration of the schedular criteria 
(both new and old) for evaluation of 
scars at 38 C.F.R. § 4.118.  The veteran 
and representative must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until 
notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


